629 So.2d 343 (1993)
STATE ex rel. Dobie Gillis WILLIAMS
v.
John P. WHITLEY, Warden.
No. 93-KD-2709.
Supreme Court of Louisiana.
November 2, 1993.
Execution stayed until further orders of this Court. An evidentiary hearing in the district court is ordered on the issue of the grand jury foreman selection process. Otherwise denied. The trial court is directed to assign written reasons and findings of fact in making its decision.
MARCUS, J., dissents. In Hobby v. United States, 468 U.S. 339, 347, 104 S.Ct. 3093, 3097-98, 82 L.Ed.2d 260 (1984), the Supreme Court noted that in Rose v. Mitchell, 443 U.S. 545, 99 S.Ct. 2993, 61 L.Ed.2d 739 (1979), it had "assumed `without deciding that discrimination with regard to the selection of only the foreman requires that a subsequent conviction be set aside....'" (emphasis in original). Hobby went on to find that the function of the federal grand jury foreman was ministerial in nature and any discrimination in his selection did not warrant reversal of the conviction under the due process clause. The role of the foreman of the grand jury in Louisiana also appears to be ministerial in nature. See La.Code Crim.P. art. 436. While recognizing that the alleged violation in the present case is brought pursuant to the equal protection clause, absent a more definitive pronouncement on this issue from the Supreme Court, I would not grant relator's request for post-conviction relief.
HALL, J., not on panel.